DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1 and 4-10 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 06/08/2020 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the phrase "said safety bars" in lines 28-29. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said safety bars” to --said plurality of safety bars--.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hair Of The Dog - Pet Spa & Dog Wash (HOTD) (Website: https://www.youtube.com/, Title: FERRET NATION CAGE ASSEMBLY - STEP BY STEP, Date: 08/12/2018, URL: https://www.youtube.com/watch?v=AqE2UPyIAIA ) in view of Daniel Clark (Website: https://www.youtube.com/, Title: Prevue Hendryx Black Feisty Ferret Cage Review, Date: 03/27/2019, URL: https://www.youtube.com/watch?v=YQRz5RUjtzA), Porter (U.S. Pat. 3160140), and Lovitt (U.S. Pat. D270297).
In regard to claim 1, HOTD discloses a ferret cage assembly having horizontally oriented tunnels and dens for simulating a natural habitat of ferrets, said assembly comprising: a cage having a front door (Time, 41:05 - 41:45, where there is a ferret cage having horizontally oriented tunnels and dens with at least a front door (4 total doors on the cage having multiple purposes)), a food door and a litter door (Time, 41:05 - 41:45, where there is at least a food door and at least a litter door (4 total doors on the cage having multiple purposes)), said cage having a first floor and a second floor (Time, 41:05 - 41:45, where the cage at least has a first floor and a second floor); wherein said cage has a front side being open into an interior of said cage (Time, 41:05 - 42:05, where the cage has a front side being open into an interior of the cage), said cage having a wall having a food opening extending into said interior of said cage, said food opening being aligned with said second floor (Time, 41:05 - 42:05, where the cage has a wall with a food opening extending into the interior of the cage and the food opening being aligned with the second floor), said cage having a wall having a litter opening extending into said interior of said cage, said litter opening being aligned with said first floor (Time, 41:05 - 42:05, where the cage has a wall with a litter opening extending into the interior of the cage and the litter opening being aligned with the first floor), said front door being aligned with said front side of said cage for opening and closing said front side (Time, 41:05 - 42:05, where at least the top right side door or the bottom left side door is a front door which is aligned with the front side of the cage for opening and closing the front side), said food door being aligned with said food opening for opening and closing said food opening (Time, 41:05 - 42:05, where at least the top left side door is a food door which is aligned with the food opening for opening and closing the food opening), said litter door being aligned with said litter opening for opening and closing said litter opening (Time, 41:05 - 42:05, where at least the bottom right side door is a litter door which is aligned with the litter opening for opening and closing the litter opening), said second floor having an entry extending into said first floor (Time, 41:05 - 42:05, where the second floor has an entry extending into the first floor); a ramp extending between said first floor and said second floor wherein said ramp is configured to facilitate the ferret to travel between said first floor and said second floor (Time, 41:30 - 42:15, where there is at least a ramp extending between at least the first floor and the second floor); a litter box being removably positioned in said cage wherein said litter box is configured to contain ferret waste (Time, 41:15 - 42:25, where there is at least a litter box removably positioned in the cage configured to contain ferret waste); a tunnel being positioned within said cage wherein said tunnel is configured to have the ferret crawl therethrough to simulate a ferret's natural behavior (Time, 41:15 - 42:15, where there is at least a tunnel positioned in the cage configured to have the ferret crawl through it); a food dish being removably positioned within said cage wherein said food dish is configured to feed the ferret (Time, 41:55 - 42:05, where there is a food dish positioned in the cage configured to feed the ferret). HOTD does not disclose a lower den being positioned within said cage wherein said lower den is configured to be occupied by a ferret, said lower den being positioned on said first floor; an upper den being positioned within said cage wherein said upper den is configured to be occupied by the ferret, said upper den being positioned on said second floor. Daniel Clark discloses a lower den being positioned within said cage wherein said lower den is configured to be occupied by a ferret, said lower den being positioned on said first floor (Time, 00:35 - 02:00, where there is a lower den on the first floor positioned in the cage, configured to be occupied by a ferret); an upper den being positioned within said cage wherein said upper den is configured to be occupied by the ferret, said upper den being positioned on said second floor (Time, 00:35 - 02:00, where there is an upper den on the second floor positioned in the cage, configured to be occupied by a ferret). HOTD and Daniel Clark are analogous because they are from the same field of endeavor which include small animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD such that a lower den being positioned within said cage wherein said lower den is configured to be occupied by a ferret, said lower den being positioned on said first floor; an upper den being positioned within said cage wherein said upper den is configured to be occupied by the ferret, said upper den being positioned on said second floor; said cage having a first lateral wall having a food opening extending into said interior of said cage; said cage having a second lateral wall having a litter opening extending into said interior of said cage in view of Daniel Clark, since the food opening of HOTD could be on a first lateral wall of the cage assembly of HOTD and the litter opening of HOTD could be on a second lateral wall of the cage assembly of HOTD. The motivation would have been to provide enclosures on both floors for the ferret to reside in or rest in. Additionally, the motivation would have been to provide openings for easily removing, cleaning, and replenishing the food/water bowls and the litter box.
Alternatively, HOTD as modified by Daniel Clark does not disclose said cage has a first lateral wall that has a food opening extending into said interior of said cage; said cage has a second lateral wall that has a litter opening extending into said interior of said cage. It would have been an obvious matter of design choice to have a first lateral wall that has a food opening and a second lateral wall that has a litter opening both extending into the interior of the cage, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the food opening and the litter opening as positioned on the cage assembly of HOTD as modified by Daniel Clark. The motivation would have been to provide openings for easily removing, cleaning, and replenishing the food/water bowls and the litter box.
HOTD does not disclose a water dish being removably positioned within said cage wherein said water dish is configured to water the ferret. Porter discloses a water dish being removably positioned within said cage wherein said water dish is configured to water a small animal (Figs. 1-2 and Column 2 lines 23-26, where there is a watering bowl 30 removably positioned in the cage configured to water a small animal). HOTD and Porter are analogous because they are from the same field of endeavor which include small animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD such that a water dish being removably positioned within said cage wherein said water dish is configured to water the ferret in view of Porter, since the water bowl of Porter could be used with the ferret cage assembly of HOTD. The motivation would have been to provide water to the animal in the cage via a removable water bowl, so that the water bowl could be easily cleaned and replenished.
HOTD does not disclose wherein said ramp includes a plurality of safety bars each extending between said ramp and said second floor, said safety bars of said plurality of safety bars being evenly spaced and vertically oriented along an upper portion of said ramp, said upper portion of said ramp extending from said second floor downward over half a length of said ramp wherein said plurality of safety bars is configured to inhibit the ferret from falling off of said upper portion of said ramp, said ramp sloping upwardly into said entry in said second floor. Lovitt discloses wherein said ramp includes a plurality of safety bars each extending between said ramp and said second floor (Figs. 1-2, where there is a ramp which includes a plurality of safety bars (at least two safety bars on each side of the ramp) each extending between said ramp and said second floor), said safety bars of said plurality of safety bars being evenly spaced and vertically oriented along an upper portion of said ramp (Figs. 1-2, where each safety bar is at least evenly spaced (from each other) and at least vertically oriented (extending from the ramp to the second floor) along at least an upper portion of said ramp), said upper portion of said ramp extending from said second floor downward over half a length of said ramp wherein said plurality of safety bars is configured to inhibit the ferret from falling off of said upper portion of said ramp, said ramp sloping upwardly into said entry in said second floor (Figs. 1-2, where there is a ramp with a plurality of safety bars each extending between the ramp and the second floor wherein the safety bars are configured to inhibit the ferret from falling off of the ramp, the ramp sloping upwardly into the entry in the second floor). HOTD and Lovitt are analogous because they are from the same field of endeavor which include small animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD such that wherein said ramp includes a plurality of safety bars each extending between said ramp and said second floor, said safety bars of said plurality of safety bars being evenly spaced and vertically oriented along an upper portion of said ramp, said upper portion of said ramp extending from said second floor downward over half a length of said ramp wherein said plurality of safety bars is configured to inhibit the ferret from falling off of said upper portion of said ramp, said ramp sloping upwardly into said entry in said second floor in view of Lovitt, since the plurality of safety bars of Lovitt could be used with the ferret cage assembly of HOTD. The motivation would have been to include a safety measure for the small animal traveling up the ramp to the second floor, while still allowing the small animal to exit and enter the ramp at both the top and the bottom of the ramp. This would prevent the small animal from getting injured due to accidental falls when the small animal attempts to travel up the ramp.
In regard to claim 4, HOTD as modified by Daniel Clark, Porter, and Lovitt discloses the assembly according to claim 1, wherein said litter box is slidable outwardly through said litter opening for cleaning said litter box (HOTD, Time, 41:05 - 42:05, where at least the bottom right side door is a litter door which is aligned with the litter opening for sliding the litter box outwardly through the litter opening for cleaning the litter box).
In regard to claim 7, HOTD as modified by Daniel Clark, Porter, and Lovitt discloses the assembly according to claim 1, wherein said tunnel has a first end, a second and an outer wall extending therebetween (HOTD, Time, 41:15 - 42:15, where there is a tunnel with a first end, a second end, and an outer wall extending therebetween), said outer wall having an entrance extending therethrough (HOTD, Time, 41:15 - 42:15, where the outer wall of the tunnel has an entrance extending therethrough), said entrance being aligned with said entry in said second floor thereby facilitating the ferret to move between said tunnel and said ramp (HOTD, Time, 41:15 - 42:15, where the entrance is at least aligned with the entry in the second floor thereby facilitating the ferret to move between the tunnel and the ramp), said second end being directed toward said first lateral wall of said cage (HOTD, Time, 41:15 - 42:15, where the second end is at least directed toward the first lateral wall of the cage).
HOTD as modified by Daniel Clark, Porter, and Lovitt does not disclose said first end being directed toward an entry of said upper den. It would have been an obvious matter of design choice to have the first end be directed toward an entry of the upper den, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the upper den and the tunnel of HOTD as modified by Daniel Clark, Porter, and Lovitt. The motivation would have been to provide a horizontal space through which the ferret could crawl, providing a replacement structure for the holes, tunnels, and enclosures that the ferret could crawl through in an outdoor habitat. Such a structure would encourage increased activity and movement, while the ferret is retained in the cage.
In regard to claim 8, HOTD as modified by Daniel Clark, Porter, and Lovitt discloses the assembly according to claim 1, wherein said food dish is removable through said food opening in said cage for refilling and cleaning (HOTD, Time, 41:05 - 42:05, where the food dish is removable through the food opening of the cage assembly for refilling and cleaning).
In regard to claim 9, HOTD as modified by Daniel Clark, Porter, and Lovitt discloses the assembly according to claim 1, wherein said water dish is removable through said food opening in said cage for refilling and cleaning (Porter, Figs. 1-2 and Column 2 lines 23-26, where the watering bowl 30 is removable through the food opening of the cage assembly for refilling and cleaning).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hair Of The Dog - Pet Spa & Dog Wash (HOTD) (Website: https://www.youtube.com/, Title: FERRET NATION CAGE ASSEMBLY - STEP BY STEP, Date: 08/12/2018, URL: https://www.youtube.com/watch?v=AqE2UPyIAIA ) in view of Daniel Clark (Website: https://www.youtube.com/, Title: Prevue Hendryx Black Feisty Ferret Cage Review, Date: 03/27/2019, URL: https://www.youtube.com/watch?v=YQRz5RUjtzA), Porter (U.S. Pat. 3160140), and Lovitt (U.S. Pat. D270297) as applied to claim 1, and further in view of Cantwell et al. (U.S. Pub. 20120186530).
In regard to claim 5, HOTD as modified by Daniel Clark, Porter, and Lovitt discloses the assembly according to claim 1. HOTD as modified by Daniel Clark, Porter, and Lovitt does not disclose a safety door being hingedly coupled to said second floor, said safety door lying against said second floor when said litter box is positioned in said cage. Cantwell et al. discloses a safety door being hingedly coupled to the ceiling (Figs. 1-3, where there is a safety door 114 or 116 hingedly coupled to the ceiling), said safety door lying against the ceiling (Figs. 1-3, where the safety door 114 or 116 lies against the ceiling). HOTD and Cantwell et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD as modified by Daniel Clark, Porter, and Lovitt such that a safety door being hingedly coupled to said second floor, said safety door lying against said second floor when said litter box is positioned in said cage in view of Cantwell et al., since the safety door of Cantwell et al. could be used with the cage assembly, the litter opening, and the litter box of HOTD as modified by Daniel Clark, Porter, and Lovitt. The motivation would have been to include an inwardly swinging door to redundantly close off the litter opening and prevent the animal in the cage from escaping, when the litter door is open.
In regard to claim 6, HOTD as modified by Daniel Clark, Porter, Lovitt, and Cantwell et al. discloses the assembly according to claim 5, wherein said safety door angles downwardly between said second floor and said first floor when said litter box is removed from said cage wherein said safety door is configured to inhibit the ferret from escaping through said litter opening when said litter box is being cleaned (Cantwell et al., Figs. 1-3, where the safety door 114 or 116 angles downwardly between the second floor and the first floor when no litter box is present in the cage wherein the safety door is configured to inhibit the ferret from escaping through the litter opening when the litter box is being cleaned). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD as modified by Daniel Clark, Porter, Lovitt, and Cantwell et al. such that said safety door angles downwardly between said second floor and said first floor when said litter box is removed from said cage wherein said safety door is configured to inhibit the ferret from escaping through said litter opening when said litter box is being cleaned, since the safety door of Cantwell et al. could be used with the cage assembly, the litter opening, and the litter box of HOTD as modified by Daniel Clark, Porter, Lovitt, and Cantwell et al. The motivation would have been to include an inwardly swinging door to redundantly close off the litter opening and prevent the animal in the cage from escaping, when the litter door is open.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hair Of The Dog - Pet Spa & Dog Wash (HOTD) (Website: https://www.youtube.com/, Title: FERRET NATION CAGE ASSEMBLY - STEP BY STEP, Date: 08/12/2018, URL: https://www.youtube.com/watch?v=AqE2UPyIAIA ) in view of Daniel Clark (Website: https://www.youtube.com/, Title: Prevue Hendryx Black Feisty Ferret Cage Review, Date: 03/27/2019, URL: https://www.youtube.com/watch?v=YQRz5RUjtzA), Porter (U.S. Pat. 3160140), Lovitt (U.S. Pat. D270297), and Cantwell et al. (U.S. Pub. 20120186530).
In regard to claim 10, HOTD discloses a ferret cage assembly having horizontally oriented tunnels and dens for simulating a natural habitat of ferrets, said assembly comprising: a cage having a front door (Time, 41:05 - 41:45, where there is a ferret cage having horizontally oriented tunnels and dens with at least a front door (4 total doors on the cage having multiple purposes)), a food door and a litter door (Time, 41:05 - 41:45, where there is at least a food door and at least a litter door (4 total doors on the cage having multiple purposes)), said cage having a front side being open into an interior of said cage (Time, 41:05 - 42:05, where the cage has a front side being open into an interior of the cage), said cage having a first floor and a second floor (Time, 41:05 - 41:45, where the cage at least has a first floor and a second floor), said cage having a wall having a food opening extending into said interior of said cage, said food opening being aligned with said second floor (Time, 41:05 - 42:05, where the cage has a wall with a food opening extending into the interior of the cage and the food opening being aligned with the second floor), said cage having a wall having a litter opening extending into said interior of said cage, said litter opening being aligned with said first floor (Time, 41:05 - 42:05, where the cage has a wall with a litter opening extending into the interior of the cage and the litter opening being aligned with the first floor), said front door is aligned with said front side of said cage for opening and closing said front side (Time, 41:05 - 42:05, where at least the top right side door or the bottom left side door is a front door which is aligned with the front side of the cage for opening and closing the front side), said food door is aligned with said food opening for opening and closing said food opening (Time, 41:05 - 42:05, where at least the top left side door is a food door which is aligned with the food opening for opening and closing the food opening), said litter door is aligned with said litter opening for opening and closing said litter opening (Time, 41:05 - 42:05, where at least the bottom right side door is a litter door which is aligned with the litter opening for opening and closing the litter opening), said second floor having an entry extending into said first floor (Time, 41:05 - 42:05, where the second floor has an entry extending into the first floor); a ramp extending between said first floor and said second floor wherein said ramp is configured to facilitate the ferret to travel between said first floor and said second floor (Time, 41:30 - 42:15, where there is at least a ramp extending between at least the first floor and the second floor), a litter box being removably positioned in said cage wherein said litter box is configured to contain ferret waste (Time, 41:15 - 42:25, where there is at least a litter box removably positioned in the cage configured to contain ferret waste), said litter box being slidable outwardly through said litter opening for cleaning said litter box (Time, 41:05 - 42:05, where at least the bottom right side door is a litter door which is aligned with the litter opening for sliding the litter box outwardly through the litter opening for cleaning the litter box); a tunnel being positioned within said cage wherein said tunnel is configured to have the ferret crawl therethrough to simulate a ferret's natural behavior (Time, 41:15 - 42:15, where there is at least a tunnel positioned in the cage configured to have the ferret crawl through it), said tunnel having a first end, a second and an outer wall extending therebetween (Time, 41:15 - 42:15, where there is a tunnel with a first end, a second end, and an outer wall extending therebetween), said outer wall having an entrance extending therethrough (Time, 41:15 - 42:15, where the outer wall of the tunnel has an entrance extending therethrough), said entrance being aligned with said entry in said second floor thereby facilitating the ferret to move between said tunnel and said ramp (Time, 41:15 - 42:15, where the entrance is at least aligned with the entry in the second floor thereby facilitating the ferret to move between the tunnel and the ramp), said second end being directed toward said first lateral wall of said cage (Time, 41:15 - 42:15, where the second end is at least directed toward the first lateral wall of the cage); a food dish being removably positioned within said cage wherein said food dish is configured to feed the ferret (Time, 41:55 - 42:05, where there is a food dish positioned in the cage configured to feed the ferret), said food dish being removable through said food opening in said cage for refilling and cleaning (Time, 41:05 - 42:05, where the food dish is removable through the food opening of the cage assembly for refilling and cleaning). HOTD does not disclose a first lateral wall having a food opening extending into said interior of said cage; a second lateral wall having a litter opening extending into said interior of said cage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD such that said cage having a first lateral wall having a food opening extending into said interior of said cage; said cage having a second lateral wall having a litter opening extending into said interior of said cage, since the food opening of HOTD could be on a first lateral wall of the cage assembly of HOTD and the litter opening of HOTD could be on a second lateral wall of the cage assembly of HOTD. The motivation would have been to provide openings for easily removing, cleaning, and replenishing the food bowl and the litter box.
Alternatively, HOTD does not disclose a first lateral wall that has a food opening extending into said interior of said cage; a second lateral wall that has a litter opening extending into said interior of said cage. It would have been an obvious matter of design choice to have a first lateral wall that has a food opening and a second lateral wall that has a litter opening both extending into the interior of the cage, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the food opening and the litter opening as positioned on the cage assembly of HOTD. The motivation would have been to provide openings for easily removing, cleaning, and replenishing the food bowl and the litter box.
HOTD does not disclose a lower den being positioned within said cage wherein said lower den is configured to be occupied by a ferret, said lower den being positioned on said first floor, said lower den having an entry way facing into said interior of said cage, said lower den being positioned adjacent to said first lateral wall of said cage; an upper den being positioned within said cage wherein said upper den is configured to be occupied by the ferret, said upper den being positioned on said second floor, said upper den having an entry facing said interior of said cage, said upper den being positioned adjacent to said second lateral wall of said cage. Daniel Clark disclose a lower den being positioned within said cage wherein said lower den is configured to be occupied by a ferret, said lower den being positioned on said first floor (Time, 00:35 - 02:00, where there is a lower den on the first floor positioned in the cage, configured to be occupied by a ferret), said lower den having an entry way facing into said interior of said cage, said lower den being positioned adjacent to said first lateral wall of said cage (Time, 00:21 - 02:00, where the lower den has an entry way facing into the interior of the cage and positioned adjacent to the first lateral wall of the cage); an upper den being positioned within said cage wherein said upper den is configured to be occupied by the ferret, said upper den being positioned on said second floor (Time, 00:35 - 02:00, where there is an upper den on the second floor positioned in the cage, configured to be occupied by a ferret), said upper den having an entry facing said interior of said cage, said upper den being positioned adjacent to said second lateral wall of said cage (Time, 00:21 - 02:00, where the upper den has an entry way facing the interior of the cage and positioned adjacent to the second lateral wall of the cage). HOTD and Daniel Clark are analogous because they are from the same field of endeavor which include small animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD such that a lower den being positioned within said cage wherein said lower den is configured to be occupied by a ferret, said lower den being positioned on said first floor, said lower den having an entry way facing into said interior of said cage, said lower den being positioned adjacent to said first lateral wall of said cage; an upper den being positioned within said cage wherein said upper den is configured to be occupied by the ferret, said upper den being positioned on said second floor, said upper den having an entry facing said interior of said cage, said upper den being positioned adjacent to said second lateral wall of said cage in view of Daniel Clark. The motivation would have been to provide enclosures on both floors for the ferret to reside in or rest in.
HOTD does not disclose a water dish being removably positioned within said cage wherein said water dish is configured to water the ferret, said water dish being removable through said food opening in said cage for refilling and cleaning. Porter discloses a water dish being removably positioned within said cage wherein said water dish is configured to water the ferret (Figs. 1-2 and Column 2 lines 23-26, where there is a watering bowl 30 removably positioned in the cage configured to water a small animal), said water dish being removable through said food opening in said cage for refilling and cleaning (Figs. 1-2 and Column 2 lines 23-26, where the watering bowl 30 is removable through the food opening of the cage assembly for refilling and cleaning). HOTD and Porter are analogous because they are from the same field of endeavor which include small animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD such that a water dish being removably positioned within said cage wherein said water dish is configured to water the ferret, said water dish being removable through said water opening in said cage for refilling and cleaning in view of Porter, since the water bowl of Porter could be used with the ferret cage assembly of HOTD. The motivation would have been to provide water to the animal in the cage via a removable water bowl, so that the water bowl could be easily cleaned and replenished.
HOTD does not disclose said ramp including a plurality of safety bars each extending between said ramp and said second floor, said safety bars of said plurality of safety bars being evenly spaced and vertically oriented along an upper portion of said ramp, said upper portion of said ramp extending from said second floor downward over half a length of said ramp wherein said safety bars are configured to inhibit the ferret from falling off of said upper portion of said ramp, said ramp sloping upwardly into said entry in said second floor. Lovitt discloses said ramp includes a plurality of safety bars each extending between said ramp and said second floor (Figs. 1-2, where there is a ramp which includes a plurality of safety bars (at least two safety bars on each side of the ramp) each extending between said ramp and said second floor), said safety bars of said plurality of safety bars being evenly spaced and vertically oriented along an upper portion of said ramp (Figs. 1-2, where each safety bar is at least evenly spaced (from each other) and at least vertically oriented (extending from the ramp to the second floor) along at least an upper portion of said ramp), said upper portion of said ramp extending from said second floor downward over half a length of said ramp wherein said safety bars are configured to inhibit the ferret from falling off of said upper portion of said ramp, said ramp sloping upwardly into said entry in said second floor (Figs. 1-2, where there is a ramp with a plurality of safety bars each extending between the ramp and the second floor wherein the safety bars are configured to inhibit the ferret from falling off of the upper portion of the ramp, the ramp sloping upwardly into the entry in the second floor). HOTD and Lovitt are analogous because they are from the same field of endeavor which include small animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD such that said ramp includes a plurality of safety bars each extending between said ramp and said second floor wherein said safety bars are configured to inhibit the ferret from falling off of said ramp, said ramp sloping upwardly into said entry in said second floor in view of Lovitt, since the plurality of safety bars of Lovitt could be used with the ramp and the ferret cage assembly of HOTD. The motivation would have been to include a safety measure for the small animal traveling up the ramp to the second floor. This would prevent the small animal from getting injured due to accidental falls when the small animal attempts to travel up the ramp.
HOTD as modified by Daniel Clark, Porter, and Lovitt does not disclose a safety door being hingedly coupled to said second floor, said safety door lying against said second floor when said litter box is positioned in said cage, said safety door angling downwardly between said second floor and said first floor when said litter box is removed from said cage wherein said safety door is configured to inhibit the ferret from escaping through said litter opening when said litter box is being cleaned. Cantwell et al. discloses a safety door being hingedly coupled to the ceiling (Figs. 1-3, where there is a safety door 114 or 116 hingedly coupled to the ceiling), said safety door lying against the ceiling (Figs. 1-3, where the safety door 114 or 116 lies against the ceiling), said safety door angling downwardly between said second floor and said first floor when said litter box is removed from said cage wherein said safety door is configured to inhibit the ferret from escaping through said litter opening when said litter box is being cleaned (Figs. 1-3, where the safety door 114 or 116 angles downwardly between the second floor and the first floor when no litter box is present in the cage wherein the safety door is configured to inhibit the ferret from escaping through the litter opening when the litter box is being cleaned). HOTD and Cantwell et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of HOTD as modified by Daniel Clark, Porter, and Lovitt such that a safety door being hingedly coupled to said second floor, said safety door lying against said second floor when said litter box is positioned in said cage, said safety door angling downwardly between said second floor and said first floor when said litter box is removed from said cage wherein said safety door is configured to inhibit the ferret from escaping through said litter opening when said litter box is being cleaned in view of Cantwell et al., since the safety door of Cantwell et al. could be used with the cage assembly, the litter opening, and the litter box of HOTD as modified by Daniel Clark, Porter, and Lovitt. The motivation would have been to include an inwardly swinging door to redundantly close off the litter opening and prevent the animal in the cage from escaping, when the litter door is open.
HOTD as modified by Daniel Clark, Porter, Lovitt, and Cantwell et al. does not disclose said first end being directed toward an entry of said upper den. It would have been an obvious matter of design choice to have the first end be directed toward an entry of the upper den, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the upper den and the tunnel of HOTD as modified by Daniel Clark, Porter, Lovitt, and Cantwell et al. The motivation would have been to provide a horizontal space through which the ferret could crawl, providing a replacement structure for the holes, tunnels, and enclosures that the ferret could crawl through in an outdoor habitat. Such a structure would encourage increased activity and movement, while the ferret is retained in the cage.

Response to Arguments
Applicant's arguments (filed 03/23/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. HOTD (URL: https://www.youtube.com/watch?v=AqE2UPyIAIA ) in view of Daniel Clark (URL: https://www.youtube.com/watch?v=YQRz5RUjtzA), Porter (U.S. Pat. 3160140), and Lovitt (U.S. Pat. D270297) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Lovitt teaches said ramp includes a plurality of safety bars each extending between said ramp and said second floor in Figs. 1-2, where there is a ramp which includes a plurality of safety bars (at least two safety bars on each side of the ramp) each extending between said ramp and said second floor. Furthermore, Lovitt teaches said safety bars of said plurality of safety bars being evenly spaced and vertically oriented along an upper portion of said ramp in Figs. 1-2, where each safety bar is at least evenly spaced (from each other) and at least vertically oriented (extending from the ramp to the second floor) along at least an upper portion of said ramp. Lastly, Lovitt teaches said upper portion of said ramp extending from said second floor downward over half a length of said ramp wherein said plurality of safety bars is configured to inhibit the ferret from falling off of said upper portion of said ramp, said ramp sloping upwardly into said entry in said second floor in Figs. 1-2, where there is a ramp with a plurality of safety bars each extending between the ramp and the second floor wherein the safety bars are configured to inhibit the small animal from falling off of the ramp, the ramp sloping upwardly into the entry in the second floor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of animal enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647